Title: From George Washington to Nathanael Greene, 9 July 1782
From: Washington, George
To: Greene, Nathanael


                  My dear Sir
                     
                     Head Quarters, Newburgh July 9th 1782
                  
                  Your Letter of the 22 of April also Your two favors of the 19th of May, with the Returns of the Army under your Command, have been duly received; but having been in momently expectation that intelligence would arrive from Europe, or some other event turn up, which might disclose the intentions of the Enemy, & give a clue for the final determination of the Operations of the Campaign, I have delayed for a few days, giving you my answer—Notwithstanding I am at this hour as much in the dark as ever, I can defer no longer the pleasure I always experience from indulging myself in a free communication & interchange of sentiments with you; To participate & divide our feelings, hopes, fears, & expectations with a friend, is almost the only source of pleasure & consolation left us, in the present languid & unpromising state of our affairs.
                  
                  It gives me infinite satisfaction to find that by your prudence & decision, you have put a period to the progress of a dangerous Mutiny; and by your example of patience & firmness reclaimed the Army amidst all their aggravated sufferings to good disposition, which it has been your great merit to preserve in your Command, through the worst of times.  Their distresses are truly deplorable; and while the almost insurmountable difficulty of transporting Cloathing & the smaller supplies (which General St Clair reports are still detained on the road for want of the means of conveyance) gives me the sensible pain & anxiety; it but too clearly proves the impracticability of removing by land, under our present prospects of Finance, the Artillery of Seige & immence quantity of Stores necessary for a serious operation against Charles Town.  
                  
                  The disastrous event of the Naval Action in the West Indies may indeed, & probably will now give a total alteration to the complexion of the Campaign; this will in all human probability operate more than any other circumstance against the Evacuation of the Southern States; for what would have before been a very hazardous line of conduct, & would have exposed the Enemy to a fatal blow in case of a naval co-operation on this Coast, may now be considered as a rational & prudent measure on their part.  But the mode of defensive War (which the Enemy affect to have adopted, in which I would however place but very little confidence) & especially the detachment from Charles Town, which must have weakened them considerably, will I hope enable you, in all events to hold your own ground, untill the Southern & Middle States shall have made some efforts for your reinforcement; and untill the pecuniary affairs of the Continent in general shall be put in a better situation; some little I flatter myself will be done, altho’ I must confess my expectations for the Campaign are not very sanguine.  I feel with you, my Dear Friend, all the regret and mortification, that can possibly be conceived, from a consideration that we shall be able to avail ourselves so imperfectly of the weakness & embarrassments of our Enemy.  While on the other hand, I think there is reason to apprehend from some late indications the Enemy have given, by taking Post at Oswego & extending themselves on the Frontier, that they mean, availing themselves of our languor & looking forward to the hour of pacification, to occupy as much territory as they are able to do, before a negotiation shall be entered upon;  I wish we may be in a capacity to counteract their designs.
                  I have given my opinion to Congress through the Secrety at War, that it will be adviseable to make a permanent incorporation of all the Troops southward of the Delaware in the manner you propose: but as the observations did not apply to the other Troops, those Regiments ought to remain on their present Establishment.
                  As to the movement and disposition of the French Army, I will tell you exactly my idea & plan respecting it, & how the matter now rests,  While we continued in the state of uncertainty which has so long perplexed and prevented us from forming any projects whatever; I wished to have the Corps of the Count de Rochambeau remain in a situation equally capable of looking either way as circumstances might eventually require, being well perswaded in my own mind, that with their assistance (without the aid of a Naval force) we should not, at this time be able to do any thing effectual against New York defended by its present Garrison; and presuming still greater difficulties would oppose themselves to an attempt against Charles Town, I proposed to postpone my final resolution untill we should hear from the other side of the Atlantic.  For allowing your Army in conjunction with the french Troops to be compleatly competent to the object, the transportation by land of heavy Artillery, Stores and Apparatus appeared to me an inevitable obstacle; which I have fully explained in my letter of the 23d of April last; Besides the diminution of an Army in so long a March, & the innumerable advantages the Enemy must derive from the Command of the Water, were considerations with me.  And as I flattered myself we might be able to keep the Enemy in check with our present Force, both in the Northern & Southern Departments; I therefore thought it expedient, that the select Corps of our Allies in Virginia should continue unimpaired as a Corps de Reserve in that State, untill new information or circumstances should produce New Orders from me; unless the Count de Rochambeau should first be apprized of some contingence or event, which should render a movement, in his opinion proper; in which case the matter was left to his determination.  I have this moment learnt from his Excellency the Minister of France that the Count has already commenced his March Northward; what circumstances have led to this, I am unable to say; but expect to see the Count himself in a few days (by appointment) at Philadelphia, where it is proposed to enter into a discussion of the possible objects & views of the Campaign, so far as our general and imperfect knowledge of affairs will admit, and from whence I shall have the pleasure to inform you of any thing of Moment, that may in the mean time take place, or ultimately be in contemplation.
                  Under an idea, that the french Troops would certainly be withdrawn from Virginia at some moment of the Campaign & perhaps unexpectedly, I have long since written to Govr Harrison on that subject, & requested that a body of Men might be in readiness for the defence of the state on that occasion.  Indeed I have written almost incessantly to all the States, urging in the most forcible terms I could make use of the absolute necessity of complying with the Requisitions of Congress in furnishing their Contingents of Men and Money and am unhappy to say the success of these applications have not been equal to my expectation.
                  
                  I am happy to assure you there was no foundation for the report of my having had a narrow escape in passing the Clove.  In return we have had a similar account respecting yourself, which I hope was equally groundless.  Believe me, My dear Sir, I shall always consider myself deeply interested in whatever concerns you; and shall ever rejoice at your health, safety and felicity.
                  Mrs Washington, who is just setting out for Virginia joins me in her most affectionate regards to Mrs Greene and yourself.  I am with the most perfect esteem Your most obedient Servant
                  
                     Go: Washington
                  
                  
                     P.S.  Although the Campaign does not promise much activity, Yet I shall wish you to keep me as regularly and accurately informed of the state of your Department as possible, noting the strength, movements and position of your own Army, and that of the Enemy; it may also be essential for me to be made acquainted with the Resources of the Country and every thing of a Military or Political Nature, which may be interesting to our future plans and operations.
                     
                  
                  
                     Go: Washington
                     
                  
               The words in square brackets are translations of code, taken from the draft.